Citation Nr: 1732367	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and August 2008 issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO). 

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in February 2010. 

In a September 2011 Board decision, the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and schizophrenia, was denied.  The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) of April 2012, the Court vacated the Board's decision regarding the issue and remanded the matter to the Board for compliance with the terms of the JMR.

In October 2012 and November 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2017 correspondence, the Veteran and his representative were notified that the VLJ who had conducted the February 2010 hearing was no longer employed at the Board, since having retired.  The correspondence also notified the Veteran of the consequent right to have another hearing before a different VLJ.  The Veteran has not, however, requested another hearing, so the Board is proceeding with its additional consideration of his claim based on the evidence already of record.






REMAND

The Veteran seeks service connection for a psychiatric disorder due to his military service.  He was treated for schizophrenia prior to his enlistment and asserts that this disorder was aggravated by his active duty service.  The Veteran has also claimed that he has PTSD related to his service in the Gulf War.  

VA treatment records reflect that multiple diagnoses for psychiatric disorders, to include schizophrenia, PTSD, bipolar disorder, and depression, have been provided during the pendency of the claim.  A VA psychiatry note dated in March 2014 shows diagnoses of paranoid schizophrenia and depression, not otherwise specified.  

The Veteran was afforded a VA examination in October 2015.  The report shows that a diagnosis of paranoia, schizophrenic type, multiple episodes currently in partial remission was provided.  It was noted that this disorder preexisted the Veteran's military service.  An opinion and rationale for the Veteran's diagnosed schizophrenia was provided.  In addition, the VA examiner commented on a September 2014 diagnosis of PTSD. 

While the October 2015 VA examiner conducted an evaluation of the Veteran's condition at the time, a review of the evidence reflects a lack of a definitive medical opinion as to the possible relationship between the psychiatric diagnosis of depression, which has been provided during the pendency of the appeal, and the Veteran's active duty service.  In view of the unsettled evidence, an addendum is needed.

Accordingly, the case is remanded for the following action:

1.  The claims file must be returned to the October 2015 VA examiner, if available, for an addendum opinion.  The Veteran's electronic claims file must be reviewed.  If the 2015 examiner is not available, the electronic claims file must be reviewed by another examiner to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one must be scheduled.

The examiner is requested to address the following questions:

1) Did the Veteran's depression clearly and unmistakably preexist service, and if so was it clearly and unmistakably NOT aggravated by service?

2) If the examiner finds that the depression did not clearly and unmistakably preexist service, is it at least as likely as not (a 50 percent or greater probability) that the depression is etiologically related to service.  

A complete rationale for all opinions must be provided.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

